DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.

Response to Amendment
In view of the amendments to the claims, the previous prior art rejections have been modified in their rationale and further evidentiary references have been included. These changes were necessitated by the amendments to the claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106282679 (CN ‘679) in view of Wikle, Keith. (1978) Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claims 3, 7, and 17, is directed to an aluminum alloy having excellent corrosion resistance and exhibits high tensile strength and yield strength, thereby making it possible to manufacture electronic equipment parts and automobile parts which require high durability and moldability. (Lines 13-18) The composition is utilized for die-casting. (Lines 66-69)
CN ‘679 sets forth the following compositional ranges and example for the aluminum alloy:

Claim 1
CN ‘679
General Teaching
(Lines 77-102)
CN
Example 1
(Table 1, ¶53)
Silicon
7.8-10.5
5.0-12.0
8.5
Magnesium
3.6-5.5
0.3-5.5
3.0
Iron
0.3-1.0
0.1-1.0
0.6
Manganese
0.1-1.0
0.1-1.5
1.0
Aluminum
Balance
Balance
Balance


The amount of the compositional components fall within the claimed ranges. Likewise, the ratio of silicon and magnesium falls within the claimed range. This reference also teaches ranges that overlap the claimed ranges. 
CN ‘679 sets forth an aluminum alloy that is die-cast that falls within the claimed range and sets forth a general teaching that overlaps the claimed ranges. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) 
As shown by Table 6, the presence of 0.005 to 0.020% make aluminum alloy mill shapes work more easily with improved surface quality and consistently high mechanical properties. (Pages 515-516) Historically, aluminum casting have been characterized by relatively low strength and ductility compared to wrought products of similar compositions. (Page 516) This low strength and ductility is due to the presence of defects in cast alloys which are largely eliminated by mechanical working in wrought alloys. (Page 516) 
The development of premium-quality casting technique designed to minimize the number and size of defects result in castings that can approach those of aluminum wrought products of equivalent composition. (Page 516) Premium-quality aluminum castings are now made with mechanical properties previously thought unattainable. (Page 516) Premium-quality casting alloys, in the most part, fall into the Al-Si-Mg type of alloy. (Page 516) Premium quality is achieved by using high purity input including by the addition of Be as well as keeping the alloy clean. (Page 516)
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wikle to the aluminum alloy of CN ‘679, including the explicitly set forth examples within this reference, e.g. Example 1. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. Additionally, since CN ‘679 sets forth an example that explicitly has the ratio of Si/Mg, this limitation would be expected to have this microstructure, even when Be is added as taught within Wikle. 
CN ‘679 sets forth that the aluminum alloy for die-casting may have a tensile strength of 270 to 370 MPa and a yield strength of 170 to 270 MPa. (Lines 104-105) Wikle teaches that even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Wikle also teaches that the mechanical properties of aluminum castings are improved by the addition of Be. (Page 516) Wikle explicitly sets forth improvements in the tensile strength and yield strength of the aluminum casting alloys. (See Tables 8 and 9, Pages 516-517) Therefore, since the addition of Be would result in considerable gain in metal yield, the resulting product of the combination of CN ‘679 with Wikle would be expected to have a greater yield strength that the alloys with Be. Thus, the product would be expected to meet the yield strength limitations. 
This position as to the interpretation of the applied prior art references is further supported by the following evidentiary references. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claims 9 and 10, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) Therefore, since CN ‘679 sets forth a die-cast aluminum alloy falling within the claimed ranges, it would be expected to likewise meet these properties. 

Claims 1, 3, 5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,243,312 (Nagaishi) in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claims 3, 7-10 and 17, Nagaishi is directed to an aluminum alloy that is cast to form an automotive part. (Abstract) The castings are formed through casting through a die. (2:61-3:2) 
Nagaishi sets forth the following compositional ranges for the aluminum alloy:

Claim 1
Nagaishi
(2:44-50)
Silicon
7.8-10.5
7.0-11.5
Magnesium
3.6-5.5
0.9-4.0
Iron
0.3-1.0
0.1-0.65
Manganese
0.1-1.0
0.1-0.8
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Nagaishi sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) 
As shown by Table 6, the presence of 0.005 to 0.020% make aluminum alloy mill shapes work more easily with improved surface quality and consistently high mechanical properties. (Pages 515-516) Historically, aluminum casting have been characterized by relatively low strength and ductility compared to wrought products of similar compositions. (Page 516) This low strength and ductility is due to the presence of defects in cast alloys which are largely eliminated by mechanical working in wrought alloys. (Page 516) 
The development of premium-quality casting technique designed to minimize the number and size of defects result in castings that can approach those of aluminum wrought products of equivalent composition. (Page 516) Premium-quality aluminum castings are now made with mechanical properties previously thought unattainable. (Page 516) Premium-quality casting alloys, in the most part, fall into the Al-Si-Mg type of alloy. (Page 516) Premium quality is achieved by using high purity input including by the addition of Be as well as keeping the alloy clean. (Page 516)
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Nagaishi. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 
As to the yield strength and other claimed properties, these properties appear to be the result of the composition and/or the processing parameters for the casting. The instant specification sets forth a step of casting by invention into the mold for die casting while maintaining the molten alloy at a casting temperature of about 680 to 750 C in order to ensure smooth casting. (Specification, Page 13, Lines 2-4) Nagaishi teaches casting the alloy at a temperature of 690 to 750 degrees Celsius. (5:54-56) 
Wikle teaches that even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Wikle also teaches that the mechanical properties of aluminum castings are improved by the addition of Be. (Page 516) Wikle explicitly sets forth improvements in the tensile strength and yield strength of the aluminum casting alloys. (See Tables 8 and 9, Pages 516-517) Since Nagaishi in view of Wikle teaches both alloy compositions that overlap the claimed ranges and a casting process that falls within the method taught within the specification, it would be expected that such alloys would result in properties that overlap the claimed ranges. Thus, the product would be expected to meet the yield strength limitations, as well as, the other claimed properties.
This position as to the interpretation of the applied prior art references is further supported by the following evidentiary references. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claim 5, copper, zinc, and nickel are not required elements within the composition set forth within Nagaishi. (See Claim 1 of Nagaishi) Therefore, the amounts of these elements would be expected to fall within the claimed range.

Claims 1, 3, and 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103031473 (CN ‘473), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claim 3 and 7-10, CN ‘473 is directed to a processing method of a high toughness Al-Si die-casting aluminum alloy. (Lines 12-13) 
CN ‘473 sets forth the following composition for the aluminum alloy:

Claim 1
CN ‘473
(Lines 173-175)
Silicon
7.8-10.5
1-25
Magnesium
3.6-5.5
0-10
Iron
0.3-1.0
<3
Manganese
0.1-1.0
0-3
Beryllium
0.002-0.02
0-2
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 
The yield strength and other claimed properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) This is also shown by the following evidentiary reference in support of the position that the product of CN ‘473 would have the claimed properties. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claim 5, the amount of copper, zinc, and nickel within CN ‘473 overlaps the claimed range. (Lines 173-175) 

Claims 1, 3, 5, 7-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0060731 (Hwang) in view of Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518 (Wikle), as evidenced by Ahlatci, H., Production and corrosion behaviours of the Al–12Si–XMg alloys containing in situ Mg2Si particles, Journal of Alloys and Compounds, Volume 503, Issue 1, 2010, Pages 122-126 (Cited Herein as “Ahlatci”); U.S. Patent Number 9,175,372 (Hori); U.S. Patent Number 5,571,347 (Bergsma); U.S. Patent Number 5,573,606 (Evans); and U.S. Patent Number 2,908,566 (Cron).
In regards to independent claim 1 and dependent claims 3, 7, 9, 10, and 17, Hwang is directed to an aluminum alloy for die casting. (¶2) The component may be used for a head unit for vehicle, vehicle infotainment device. (¶23) Therefore, this part may be a vehicle part. (Also see ¶3) 
Hwang sets forth the following composition for the aluminum alloy:

Claim 1
Hwang
(Claims 1 and 4)
Silicon
7.8-10.5
4-10
Magnesium
3.6-5.5
0.1-4.0
Iron
0.3-1.0
0.3 or less
Manganese
0.1-1.0
0.05-1.0
Aluminum
Balance
Balance


These ranges overlap the claimed ranges. The compositional ranges of silicon and magnesium also overlap the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Hwang sets forth an aluminum alloy that is die-cast that overlaps the composition of claim 1. This reference fails to explicitly set forth the presence of beryllium within the alloy composition.
In the same field of endeavor casting aluminum alloys, Wikle sets forth that beryllium is extremely useful in aluminum alloy melts and castings. (Introduction, Page 513) Even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Because such a small quantity of Be provides a substantial improvement, the aluminum alloy foundry cannot afford to process aluminum alloys without this minute addition. (Introduction, Page 513) 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) 
As shown by Table 6, the presence of 0.005 to 0.020% make aluminum alloy mill shapes work more easily with improved surface quality and consistently high mechanical properties. (Pages 515-516) Historically, aluminum casting have been characterized by relatively low strength and ductility compared to wrought products of similar compositions. (Page 516) This low strength and ductility is due to the presence of defects in cast alloys which are largely eliminated by mechanical working in wrought alloys. (Page 516) 
The development of premium-quality casting technique designed to minimize the number and size of defects result in castings that can approach those of aluminum wrought products of equivalent composition. (Page 516) Premium-quality aluminum castings are now made with mechanical properties previously thought unattainable. (Page 516) Premium-quality casting alloys, in the most part, fall into the Al-Si-Mg type of alloy. (Page 516) Premium quality is achieved by using high purity input including by the addition of Be as well as keeping the alloy clean. (Page 516)
It would have been obvious to one of ordinary skill in the art to have added beryllium within a range as taught by Wilke to the aluminum alloy of Hwang. One of ordinary skill in the art would have been motivated by the desire and expectation of improving the properties of the aluminum alloy casting, including reducing drossing; increasing metal yield; providing better surface, strength, and ductility properties without having grain coarsening effects. 
Pertaining to the claimed limitation that the aluminum alloy has a Mg2Si microstructure, the formation of Mg2Si is dependent upon the composition of the aluminum alloy. (See Specification, Page 16, Line 14 – Page 17, Line 4) This is consistent with what one of ordinary skill would have expected. As shown by Ahlatci, the volume fraction and size of Mg2Si depends upon the amount of Mg and the presence of such phases impacts the hardness, strength, and corrosion resistance of the alloy. (Abstract) Hori also teaches that the amount of Mg2Si is increased by containing Si and Mg by a predetermined amount, particularly by containing Si by a comparatively large amount. (2:64-3:4) Since the prior art teaches ranges that overlap the claimed ranges, it would be expected to meet this limitation. 
As to the yield strength and other claimed properties, these properties appear to be the result of the composition of the alloy. (See Example within Specification, Page 13, Line 13-Page 15, Line 15) 
Wikle teaches that even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Wikle also teaches that the mechanical properties of aluminum castings are improved by the addition of Be. (Page 516) Wikle explicitly sets forth improvements in the tensile strength and yield strength of the aluminum casting alloys. (See Tables 8 and 9, Pages 516-517) Since Hwang in view of Wikle teaches alloy compositions that overlap the claimed ranges it would be expected that such alloys would result in properties that overlap the claimed ranges. Thus, the product would be expected to meet the yield strength limitations, as well as, the other claimed properties.
This position as to the interpretation of the applied prior art references is further supported by the following evidentiary references. 
Bergsma explicitly teaches that Be is added for improvements in corrosion resistance, ductility, and formability. (3:19-20) This reference adds beryllium in a range of 0.001 to 0.1, with a typical range of 0.001 to 0.02 wt. %. (2:66-3:1) 
Evans sets forth that beryllium is included in aluminum alloys to enhance the corrosion resistance, elongation, and strength of aluminum alloys. (2:55-57) Therefore in accordance with the current state of the art, beryllium is routinely included in Al-Mg alloys with the percentage of beryllium varying with the magnesium content of the aluminum alloy. (2:58-61) 
Cron is directed to aluminum case casting alloys. (1:15-18) Beryllium has an important t-fold function. (2:2021) The principal function of the beryllium is basic in which the new alloy achieves its high strength without sacrificing ductility. (2:21-26) The second function is to prevent oxidation. (2:35-39) 

As to claim 5, the ranges of these elements within Hwang overlap the claimed ranges. (See Claims 1-3 of Hwang)
As to claim 8, Hwang sets forth that the break elongation is from 2 to 4.5%. (¶69) This range overlaps the claimed range. 

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that CN ‘679 in view of Wikle would not have the claimed yield strength. Applicant likewise asserts that the combination of Nagaishi in view of Wikle also would not have the claimed yield strength. Applicant also argues that the combination of Hwang and Wikle would not have the claimed yield strength. Applicant asserts that the associated advantages of Be are not suggested or taught in the cited documents. Applicant asserts that Wikle is merely directed to using added Be to aluminum-base alloy melts to form a protective film and not at all relevant for improving the physical properties of the aluminum alloy. 
These arguments are not found to be persuasive. 
Wikle explicitly sets forth improving the mechanical properties of the aluminum alloys and explicitly sets forth a table wherein the tensile strength and yield strength of aluminum alloys are improved by minute additions of Be. 
As shown by Table 5, the addition of small amounts of Be, viz. 0.005 to 0.05%, to aluminum-base alloy melts causes a protective film to form which reduces drossing, increases metal yield, keeps the metal bath clean; results in a metal having more fluidity; produces higher quality castings with better surface, higher strength, and more ductility; prevents preferential oxidation of magnesium; provides good control of magnesium content; and has no grain coarsening effects. (Page 515) 
As shown by Table 6, the presence of 0.005 to 0.020% make aluminum alloy mill shapes work more easily with improved surface quality and consistently high mechanical properties. (Pages 515-516) Historically, aluminum casting have been characterized by relatively low strength and ductility compared to wrought products of similar compositions. (Page 516) This low strength and ductility is due to the presence of defects in cast alloys which are largely eliminated by mechanical working in wrought alloys. (Page 516) 
The development of premium-quality casting technique designed to minimize the number and size of defects result in castings that can approach those of aluminum wrought products of equivalent composition. (Page 516) Premium-quality aluminum castings are now made with mechanical properties previously thought unattainable. (Page 516) Premium-quality casting alloys, in the most part, fall into the Al-Si-Mg type of alloy. (Page 516) Premium quality is achieved by using high purity input including by the addition of Be as well as keeping the alloy clean. (Page 516)
Wikle teaches that even minute amounts of Be dramatically reduces oxidation, this effecting a considerable gain in metal yield, cleaner metal, and more consistent metallurgical quality. (Introduction, Page 513) Wikle also teaches that the mechanical properties of aluminum castings are improved by the addition of Be. (Page 516) Wikle explicitly sets forth improvements in the tensile strength and yield strength of the aluminum casting alloys. (See Tables 8 and 9, Pages 516-517)
Therefore, in contrast to Applicant’s assertion, Wikle explicitly set forth that it is known that the minute additions of Be would improve the mechanical or physical properties of the cast aluminum alloy, including improving the tensile strength and yield strength. 

Applicant argues that CN ‘473 does not suggest or teach that the addition of beryllium results in the greater yield strength as claimed. 
This argument is not found to be persuasive. 
As set forth above, CN ‘473 sets forth a composition that overlaps the claimed composition. This establishes a prima facie case of obviousness. The product within the overlap appears to have the claimed properties. Applicant does not appear to dispute this position. Rather, Applicant argues that CN ‘473 failed to recognize or explicitly set forth this particular property of the alloy. 
Ultimately, the product of CN ‘473 would be expected to have the yield strength and other claimed properties. These properties are the result of the composition. Therefore, a product within the overlapping ranges would be expected to have the claimed yield strength. This position is supported by the evidentiary references that set forth that it is known that beryllium affects the mechanical properties of the alloys, including the strength and ductility properties. Applicant has not disputed this position. 
Therefore, Applicant’s arguments are not found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784